Opinion
THE COURT.*
Trans Pacific Industries, one of three appellants in this appeal, has filed its motion, apparently pursuant to California Rules of Court, rules 41 and 43, for an order permitting it to waive its copy of the reporter’s transcript. It appears from uncontroverted declaration that the cost of the original reporter’s transcript is $15,010.65, of which movant is willing to pay its one-third share ($5,003.55). According to the motion, the reporter has taken the position that absent an order of this court, each of the three appellants must order and pay for an individual copy, each of which will cost $6,671.40. Movant has arranged to share the copy of another appellant and thus save itself this substantial expense.
The motion of Trans Pacific Industries for order permitting it to waive its copy of the reporter’s transcript is granted. California Rules of Court, rule 4(d), requires the preparation of one original and one copy of the reporter’s transcript in a civil appeal. Following completion of the record, the original only is forwarded to the appellate court. (Cal. Rules of Court, rule 10(b).) The copy may then be used by both the appellant and the respondent for briefing purposes. (Cal. Rules of Court, rule 10(e).) We conclude that the California Rules of Court do not require each appellant in a multiple party civil appeal to purchase an individual copy. The same flexibility which allows both appellant and respondent to use a single copy should be extended to multiple appellants. Every effort, in every case, should be made to reduce the costs of bringing an appeal.

 Before Regan, Acting P. J., and Reynoso, J.